Per Curiam.
The imputation of fraud rested mainly on the ground of inadequacy of consideration. Was not the will, not only competent, but powerful evidence to repel it, by showing that the grantor meant to stipulate, not for an outside price, but a living; and that, at a preceding period, when there was no imputation of imbecility on the one side, or artifice on the other, he avowed an intention to give the estate at his death to the defendant, as a gratuity? In this aspect, the competency of the will, whether revoked or riot, or otherwise avoided, as a conveyance, was unquestionable.
Judgment affirmed.-.